MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                                         FILED
any court except for the purpose of                                                 Nov 30 2020, 11:45 am

establishing the defense of res judicata,                                                CLERK
                                                                                     Indiana Supreme Court
collateral estoppel, or the law of the                                                  Court of Appeals
                                                                                          and Tax Court
case.


ATTORNEY FOR APPELLANT                               ATTORNEYS FOR APPELLEE
Timothy P. Broden                                    Curtis T. Hill, Jr.
Lafayette, Indiana                                   Attorney General of Indiana
                                                     Jesse R. Drum
                                                     Supervising Deputy Attorney General
                                                     Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ian F. Creamer,                                      November 30, 2020
Appellant-Defendant,                                 Court of Appeals Case No.
                                                     20A-CR-1192
        v.                                           Appeal from the Tippecanoe Superior
                                                     Court
State of Indiana,                                    The Honorable Randy J. Williams,
Appellee-Plaintiff.                                  Judge
                                                     Trial Court Cause No.
                                                     79D01-2001-F2-3



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1192 | November 30, 2020               Page 1 of 5
[1]   Ian F. Creamer appeals the trial court’s sentencing order and requests remand

      for a new sentencing hearing. We remand with instructions that the trial court

      attach Creamer’s habitual offender enhancement to his sentence for possession

      of methamphetamine as a level 3 felony.


                                      Facts and Procedural History

[2]   On January 23, 2020, Creamer knowingly or intentionally possessed

      methamphetamine weighing at least twenty-eight grams and altered, damaged,

      or removed the methamphetamine with the intent to prevent it from being used

      as evidence. On January 24, 2020, the State charged him with: Count I, dealing

      in methamphetamine as a level 2 felony; Count II, possession of

      methamphetamine as a level 3 felony; and Count III, obstruction of justice as a

      level 6 felony. The State also filed an information alleging Creamer was an

      habitual offender. On April 22, 2020, Creamer pled guilty pursuant to a plea

      agreement to possession of methamphetamine as a level 3 felony under Count

      II and obstruction of justice as a level 6 felony under Count III and admitted to

      being an habitual offender.


[3]   On May 21, 2020, the trial court sentenced Creamer to twelve years for

      possession of methamphetamine as a level 3 felony under Count II and two

      years for obstruction of justice as a level 6 felony under Count III. The court’s

      written sentencing order states “that the defendant be, and he hereby is,

      sentenced for a period of six (6) years for the Habitual Offender sentencing

      enhancement,” that “said sentences for Count II and III are concurrent to each


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1192 | November 30, 2020   Page 2 of 5
      other and the Habitual Offender Enhancement is consecutive to Count II and

      III for a total sentence of eighteen (18) years” and that “[t]he defendant shall

      execute fourteen (14) years; twelve (12) years at the Indiana Department of

      Correction and two (2) years with Tippecanoe County Community

      Corrections.” Appellant’s Appendix Volume II at 21-22. At sentencing, the

      court stated: “12 years Count II, 2 years Count III, concurrent. 6 years Count

      IV consecutive for a total of 18 years. 14 executed, 12 years DOC, 2 years

      Community Corrections, 4 years to supervised probation.” Transcript Volume

      II at 27.


                                                  Discussion

[4]   Creamer argues the trial court erred in ordering that the habitual offender

      enhancement be served consecutive to his sentences on Counts II and III. He

      notes the habitual offender status is not a separate crime and does not result in a

      consecutive sentence and the trial court did not specify which felony count was

      enhanced. He requests remand for a new sentencing hearing.

[5]   The State agrees this Court should remand for an amended sentencing order

      and argues that Creamer is not entitled to a new sentencing hearing and the trial

      court “can fix the problem by amending the sentencing order to show that

      Creamer’s sentence for possession of methamphetamine is enhanced by six

      years.” Appellee’s Brief at 6.

[6]   In his reply brief, Creamer argues that “the potential sentence for the habitual

      offender finding” would be different if the enhancement were applied to his


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1192 | November 30, 2020   Page 3 of 5
      level 6 felony conviction rather than his level 3 felony conviction and that,

      “whether labeled as a new sentencing hearing [or] not, . . . some additional

      proceeding is required to determine which felony conviction the trial court is

      enhancing.” Appellant’s Reply Brief at 3-4.

[7]   As amended effective July 1, 2014, Ind. Code § 35-50-2-8 provides in part:


              Habitual offender is a status that results in an enhanced sentence.
              It is not a separate crime and does not result in a consecutive
              sentence. The court shall attach the habitual offender enhancement to
              the felony conviction with the highest sentence imposed and specify which
              felony count is being enhanced. If the felony enhanced by the habitual
              offender determination is set aside or vacated, the court shall
              resentence the person and apply the habitual offender
              enhancement to the felony conviction with the next highest
              sentence in the underlying cause, if any.

      (Emphasis added). It is well-settled that an habitual offender finding does not

      constitute a separate crime nor result in a separate sentence, but rather results in

      a sentence enhancement imposed upon the conviction of a subsequent felony.

      Weekly v. State, 105 N.E.3d 1133, 1139 (Ind. Ct. App. 2018) (citations omitted),

      trans. denied. An habitual offender enhancement “must be attached to a single

      conviction.” State v. Arnold, 27 N.E.3d 315, 321 (Ind. Ct. App. 2015), reh’g

      denied, trans. denied.


[8]   Accordingly, we remand with instructions that the trial court attach Creamer’s

      habitual offender enhancement of six years to his sentence for possession of




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1192 | November 30, 2020   Page 4 of 5
      methamphetamine as a level 3 felony under Count II and enter an amended

      sentencing order. 1

[9]   Remanded.


      Robb, J., and Crone, J., concur.




      1
          This will not impact the length of Creamer’s aggregate sentence.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1192 | November 30, 2020   Page 5 of 5